Title: To James Madison from Louis-Marie Turreau de Garambouville, 4 June 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore le 4 juin 1807.

J’ai pensé qu’en exprimant Le motif qui me dicte cette Lettre, vous en Excuseriez ment L’objet.  Je Sais qu’il est Etranger a nos raports habituels, mais je sais aussi qu’il Importe au Gouvernement federal que les privileges attachés a La personne des Ministres accredités près de Luy, Soient Respectés, et qu’on ne puisse pas y porter atteinte Sans blesser Sa Justice et son pouvoir tutelaire.
J’ai L’honneur de vous adresser, Monsieur, copie d’une lettre que j’ai reçu de Georgetown.  Elle est d’une Personne que je ne Connais point, mais que Son Style vous mettra a portée de juger.  Je dois ajouter qu’elle joint a l’Insolence, La plus Indigne Fausseté, puis que La Femme, qui porte encore mon nom, est en France depuis trois mois d’après mon Ordre, et que J’y ai pourvû a Ses moyens d’Existence.
Il m’est penible, Monsieur, de vous entretenir Sur un Sujet qui Semble hors de la Sphère de nos relations officielles, comme en dehors de notre consideration personnelle; mais je prie Monsieur Le Secretaire d’Etat d’observer que Le Ministre de France ne S’etant jamais écarté des convenances vis à vis de qui que ce Soit, doit être Surpris que des particuliers Se permettent de les oublier vis à vis de Luy, que D’ailleurs Son intention n’est point de Venger une injure qui ne peut L’atteindre, mais Seulement de prévenir, autant que possible, touts autre offenses dont L’eclat et La Gravité pouraient le Contraindre de recourir a La Seule autorité qui’il doit reconaitre: celle du Gouvernement federal.  Agréez, Monsieur, L’assurance La plus Sincère de ma haute Consideration.

Turreau

